Title: To Alexander Hamilton from Oliver Wolcott, Junior, [1 September 1791]
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


[Philadelphia, September 1, 1791]
Mr. Wolcott respectfully informs the Secretary of the Treasury, that Stephen Drayton Esq: of south Carolina, is charged on the Books of the Quarter Master Department, with between, three & four Millions of Dollars in old emissions recd. by him, principally during the years 1779. & 1780. Also that certificates of Specie value, to a large amount, were issued by said Drayton & his assistants, which have been settled by the State of So. Carolina, & for which the said Drayton will be held accountable.
On enquiry I have full reason to believe that no accounts or documents have been transmitted to the late commissioner for the Quarter Master Department, or to the Treasury, respecting the expenditure of moneys, or the applications of supplies for which certificates were issued; & therefore no opinion can be given of the manner in which Mr. Drayton will account.
Thursday Sept. 1. 1791.
